841 So.2d 697 (2003)
Derrek Carnell DOUGLAS, Appellant,
v.
The STATE of FLORIDA, Appellee.
No. 3D002-506.
District Court of Appeal of Florida, Third District.
April 16, 2003.
*698 Bennett H. Brummer, Public Defender, and Ada Manzano Avallone, Special Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General, and John D. Barker, Assistant Attorney General, for appellee.
Before LEVY, FLETCHER and SHEVIN, JJ.
PER CURIAM.

CONFESSION OF ERROR
Based on the state's proper confession of error, we reverse Derrek C. Douglas's convictions and remand for a new trial. The State correctly concedes that the conviction for aggravated battery cannot stand because the information charging Douglas with sexual battery does not allege the essential elements of aggravated battery: That defendant intentionally or knowingly caused great bodily harm. Tolbert v. State, 474 So.2d 5 (Fla. 3d DCA 1985); Mateo v. State, 757 So.2d 1229 (Fla. 2d DCA 2000).
Moreover, the court erred in denying Douglas's peremptory challenge of juror Towne. The reasons offered for the challenge were race neutral, Melbourne v. State, 679 So.2d 759, 764 (Fla.1996), and legitimate. Cobb v. State, 825 So.2d 1080, 1084 (Fla. 4th DCA 2002).
This disposition makes it unnecessary to reach the remaining point raised on appeal.
Reversed and remanded.